DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shaun Lee (Attorney of Record) on 12/16/2021.
The application has been amended as follows: 

1. (Currently Amended) A synthetic aperture ultrasound tomography imaging method for imaging a tissue medium with one or more ultrasound transducer arrays comprising a plurality of transducers, the method comprising: 
exciting a first transducer with plurality of transducers to generate an ultrasound field within the tissue medium; 
acquiring a transmission signal and a reflection signal from a second transducer within the one or more ultrasound transducer arrays; and 
generating an ultrasound waveform tomography image reconstruction; 
wherein generating an ultrasound waveform tomography image reconstruction comprises computing an acoustic wave property of the reflection and transmission signals by performing iterative waveform inversion with regularization, including iteratively updating model parameters to minimize a mean square difference between observed and synthetic waveforms relating to: 

the transmission signal; or 
a combination of the reflection and transmission signals, 
the synthetic waveforms being synthesized based on the model parameters;
wherein the generating the ultrasound waveform tomography image reconstruction comprises: applying a regularization function; 
applying a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction; [[and]] 
performing spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the acquired reflection signal and the acquired transmission signal;
wherein the spatially-variant regularization comprises a modified total-variation regularization comprising:

    PNG
    media_image1.png
    161
    573
    media_image1.png
    Greyscale

where m is a model parameter, k is a current iteration value,             
                
                    
                        
                            
                                d
                                -
                                f
                                (
                                m
                                )
                            
                        
                    
                    
                        2
                    
                    
                        2
                    
                
            
         comprises a data misfit function, d comprises data relating to the acquired reflection signal and transmission signals, where λ1 and λ2 are both positive regularization parameters, and ui is an auxiliary variable.

40. (Cancelled)

41. (Cancelled)



44. (Currently Amended) The method of claim [[40]]1, wherein the spatially-variant parameters vary based on a size of the two or more spatial regions.

48. (Currently Amended) A synthetic aperture ultrasound tomography imaging system comprising:
one or more ultrasound transducer arrays, an ultrasound transducer array of the one or more ultrasound transducers comprising a plurality of transducers; 
 a processor; and
memory storing instructions that, when executed by the processor, cause the processor to:
excite a first transducer of the plurality of transducers to generate an ultrasound field within a tissue medium; 
receive a transmission signal and a reflection signal at a second transducer of the plurality of transducers of the one or more ultrasound transducer arrays; and 
generate an ultrasound waveform tomography image reconstruction by computing an acoustic wave property of the reflection and transmission signals by performing iterative waveform inversion with regularization, including iteratively updating model parameters to minimize a mean square difference between observed and synthetic waveforms relating to: 
the reflection signal; 
the transmission signal; or 
a combination of the reflection and transmission signals, 
;
wherein the instructions that cause the processor to generate the ultrasound waveform tomography image reconstruction comprise instructions that, when executed by the processor, cause the processor to: 
apply a regularization function; 
apply a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction; [[and]] 
perform spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the received reflection signal and the received transmission signal,
wherein the spatially-variant regularization comprises a modified total-variation regularization comprising:

    PNG
    media_image1.png
    161
    573
    media_image1.png
    Greyscale

where m is a model parameter, k is a current iteration value,             
                
                    
                        
                            
                                d
                                -
                                f
                                (
                                m
                                )
                            
                        
                    
                    
                        2
                    
                    
                        2
                    
                
            
         comprises a data misfit function, d comprises data relating to the acquired reflection signal and transmission signals, where λ1 and λ2 are both positive regularization parameters, and ui is an auxiliary variable.


50. (Cancelled)

51. (Cancelled)

52. (Currently Amended) The method of claim [[5]]48, the instructions that configure the processor to apply the spatially-variant parameters comprise instructions that, when executed by the 

54. (Currently Amended) The method of claim [[50]]48, wherein the spatially-variant parameters vary based on a size of the two or more spatial regions.


Allowable Subject Matter
Claims 1, 39, 42-49 and 52-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“wherein the generating the ultrasound waveform tomography image reconstruction comprises: applying a regularization function; applying a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction; and performing spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the acquired reflection signal and the acquired transmission signal, wherein the spatially-variant regularization comprises a modified total-variation regularization comprising:

    PNG
    media_image1.png
    161
    573
    media_image1.png
    Greyscale

where m is a model parameter, k is a current iteration value,                         
                            
                                
                                    
                                        
                                            d
                                            -
                                            f
                                            (
                                            m
                                            )
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     comprises a data misfit function, d comprises data relating to the acquired reflection signal and transmission signals, where λ1 and λ2 are both positive regularization parameters, and ui is an auxiliary variable” as required wherein the instructions that cause the processor to generate the ultrasound waveform tomography image reconstruction comprise instructions that, when executed by the processor, cause the processor to: apply a regularization function; apply a plurality of spatially-variant parameters to two or more spatial regions within the ultrasound waveform tomography image reconstruction;
perform spatially-variant regularization as the regularization function to generate sound-speed reconstructions of the received reflection signal and the received transmission signal, wherein the spatially-variant regularization comprises a modified total-variation regularization comprising:

    PNG
    media_image1.png
    161
    573
    media_image1.png
    Greyscale

where m is a model parameter, k is a current iteration value,                         
                            
                                
                                    
                                        
                                            d
                                            -
                                            f
                                            (
                                            m
                                            )
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     comprises a data misfit function, d comprises data relating to the acquired reflection signal and transmission signals, where λ1 and λ2 are both positive regularization parameters, and ui is an auxiliary variable” as require by claim 48; 
Dependent claims 39, 42-47, 49 and 52-57 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for determining most appropriate regularization parameter for waveform inversion therefore reduces computational costs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793